


116 HR 8875 IH: Health Insurance Lemon Law Act
U.S. House of Representatives
2020-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8875
IN THE HOUSE OF REPRESENTATIVES

December 4, 2020
Mr. Kennedy introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Patient Protection and Affordable Care Act and the Employee Retirement Income Security Act of 1974 to establish a special enrollment period for eligible individuals who are enrolled in non-compliant health plans, and for other purposes.


1.Short titleThis Act may be cited as the Health Insurance Lemon Law Act. 2.Establishment of a special enrollment period for eligible individuals who are enrolled in a non-compliant health plan (a)Special enrollment periods for individuals enrolled in non-Compliant health plans (1)Option for eligible individuals to enroll in Exchange plans through a special enrollment periodSection 1311(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)) is amended—
(A)in paragraph (6)— (i)in subparagraph (C), by striking at the end and;
(ii)in subparagraph (D), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following new subparagraph:

(E)special enrollment periods described in paragraph (8)(A).; and (B)by adding at the end the following new paragraph:

(8)Special enrollment period for individuals enrolled in non-compliant Exchange plans to enroll in different Exchange plans
(A)In generalA special enrollment period described in this subparagraph is, beginning 60 days after the date of the enactment of this paragraph, the 60-day period beginning on the date an eligible individual confirms receiving a notification that the health plan in which the eligible individual is enrolled is a non-compliant health plan. (B)Self-attestationFor purposes of qualifying for the special enrollment period described in subparagraph (A), the receipt of a notification that the health plan in which the eligible individual is enrolled is a non-compliant health plan shall be determined by the self-attestation of an eligible individual.
(C)DefinitionsIn this paragraph: (i)Eligible individual (I)In generalThe term eligible individual means a qualified individual who is enrolled in a non-compliant health plan.
(II)InclusionSuch term includes a covered employee (as defined in section 607(2) of the Employee Retirement Income Security Act of 1974) who is enrolled in a non-compliant health plan. (ii)Non-compliant health planThe term non-compliant health plan means a group health plan or health insurance coverage offered by a health insurance issuer in the individual or small group market that is not so in compliance (as applicable) with any of—
(I)sections 2701, 2702, 2703, 2704, 2705, 2706, 2708, 2709, 2711, 2712, 2713, 2714, 2715, 2716, 2717, 2718, 2719, 2719A, 2725, 2726, 2727, 2728, or 2794 of the Public Health Service Act; (II)sections 1302 or 1312 of the Patient Protection and Affordable Care Act;
(III)section 105 of the Internal Revenue Code of 1986; or (IV)sections 601 through 608 of the Employee Retirement Income Security Act of 1974..
(2)Option for covered employees enrolled in non-compliant group health plans to enroll in a different group health planSection 701 of the Employee Retirement Income Security Act (29 U.S.C. 1181) is amended by inserting after paragraph (6) the following new paragraph:  (7)Special enrollment period for covered employees enrolled in non-compliant group health plans to enroll in a different group health plan (A)In generalBeginning 60 days after the date of the enactment of this paragraph, a group health plan shall permit an employee who is enrolled in the group health plan that is not in compliance with a requirement specified under clause (C)(ii) of section 1311(c)(8) of the Patient Protection and Affordable Care Act (as applicable) to enroll in a different group health plan offered by the employer for a 60-day period beginning on the date the employee confirms receiving a notification that the group health plan in which the employee is not so in compliance.
(B)Self-attestationFor purposes of qualifying for the special enrollment period described in subparagraph (A), the receipt of a notification that the group health plan in which the eligible individual is enrolled is a non-compliant health plan shall be determined by the self-attestation of an eligible individual.. (b)Requirement for first day of coverage for eligible individuals enrolling during the special enrollment period (1)Non-compliant Exchange plansSection 1303 of the Patient Protection and Affordable Care Act (42 U.S.C. 18023) is amended by adding at the end the following new subsection:

(e)Requirement for first day of coverage for eligible individuals enrolling during the special enrollment period
(1)Notification requirement
(A)In generalWith respect to health insurance coverage in the individual or small group market group offered by a health insurance issuer, any health insurance issuer of such coverage that is not in compliance with a requirement specified under clause (C)(ii) of section 1311(c)(8) of the Patient Protection and Affordable Care Act shall— (i)for the 30-day period beginning on the date the issuer receives a notice from the Secretary of Health and Human Services that such coverage is not so in compliance, attempt to receive confirmation that each enrollee of such coverage is eligible for the special enrollment period described in section subparagraph (A) of such section; and
(ii)not later than 60 days after the date the issuer receives the notice described in clause (i), in the case the coverage does not receive confirmation for an enrollee pursuant to such clause, submit to the Secretary of Health and Human Services the name of the enrollee and efforts to notify and receive confirmation from the enrollee. (B)Privacy considerationsIn carrying out this paragraph, the health insurance issuer shall take measures to ensure that information as may be specifically permitted or required under other applicable provisions of law, including HIPAA privacy and security law as defined in section 3009(a) of the Public Health Service Act (42 U.S.C. 300jj–19(a)) is not made public under this paragraph.
(2)Requirement for first day of coverageIn the case of an eligible individual (as defined in subparagraph (C) of section 1311(c)(8)) who enrolls in a qualified health plan through an Exchange during a month during the special enrollment period described in subparagraph (A) of such section— (A)coverage under health insurance coverage offered a health insurance issuer in the individual or small group market shall terminate on the last day of the such month in which the eligible individual so enrolls in the qualified health plan; and
(B)coverage under the qualified health plan shall be effective beginning on the first day of the first month succeeding the month termination of coverage described in subparagraph (A).. (2)Non-compliant group health plansSection 701(7) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181(7)), as amended by subsection (a)(2), is further amended, by inserting after subparagraph (B) the following new subparagraphs:

(C)Notification requirement
(i)In generalA group health plan that is not in compliance with a requirement specified under subparagraph (C)(ii) of section 1311(c)(8) of the Patient Protection and Affordable Care Act shall— (I)for the 30-day period beginning after the date the plan receives a notice from the Secretary of Labor that such plan is not in compliance, attempt to receive confirmation that each enrollee of such plan was so notified of the special enrolled period described in subparagraph (A) of such section and the special enrollment period described in subparagraph (A); and
(II)not later than 60 days after the date the plan receives the notice described in clause (i), in the case the plan does not receive confirmation for an enrollee pursuant to such clause, submit to the Secretary of Labor the name of the enrollee and efforts to notify and receive confirmation from the enrollee. (ii)Privacy considerationsIn carrying out this subparagraph, the group health plan shall take measures to ensure that information as may be specifically permitted or required under other applicable provisions of law, including HIPAA privacy and security law as defined in section 3009(a) of the Public Health Service Act (42 U.S.C. 300jj–19(a)) is not made public under this subparagraph.
(D)Requirement for first day of coverageIn the case of an eligible individual (as defined in subparagraph (C) of section 1311(c)(8) of the Patient Protection and Affordable Care Act) who is a covered employee and who— (i)enrolls in a qualified health plan through an Exchange during a month during the special enrollment period described in subparagraph (A) of such section—
(I)coverage under a group health plan shall terminate on the last day of the such month in which the eligible individual so enrolls in the qualified health plan; and (II)coverage under the qualified health plan shall be determined in accordance with section 1303(e)(2) of such Act; or
(ii)enrolls in a different group health plan offered by the employer of the covered employee pursuant to the special enrollment period described in subparagraph (A)— (I)coverage under a group health plan shall terminate on the last day of the such month in which the eligible individual so enrolls in the qualified health plan; and
(II)coverage under the different group health plan offered by the employer of the qualified beneficiary shall be effective beginning on the first day of the first month succeeding the month of termination of coverage described in subclause (I)..  